                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

JOY WERNER-DEASON,
ADC #715501                                                                     PLAINTIFF

V.                          CASE NO. 3:18-cv-140-JM-BD

CRAIGHEAD COUNTY JAIL, et al.                                             DEFENDANTS

                                         ORDER

       The Court has received a Recommended Disposition (Recommendation) filed by

Magistrate Judge Beth Deere. Ms. Werner-Deason has not filed objections. After careful

review of the Recommendation, the Court concludes that the Recommendation should be,

and hereby is, approved and adopted as this Court’s findings in its entirety.

       Ms. Werner-Deason’s claims are DISMISSED, without prejudice, based on her

failure to comply with the Court’s September 18, 2019 Order and her failure to prosecute

this lawsuit. The motion for extension of time to file dispositive motions filed by

Defendants Davidson, Richardson and Saffell (ECF No. 58) is MOOT.

       IT IS SO ORDERED, this 6th day of November, 2019.



                                                   _______________________________
                                                   UNITED STATES DISTRICT JUDGE
